Citation Nr: 1419630	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO. 12-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asthma, to include as secondary to the service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from February 1998 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that in relevant part denied service connection for anxiety disorder and for tinnitus.  Also on appeal are a July 2010 rating decision in which the RO denied service connection for asthma on a direct basis and a November 2010 rating decision denying service connection for asthma on a secondary basis.

The Veteran claimed service connection for anxiety disorder, and his claim was originally adjudicated on that basis.  Since then the Veteran has been diagnosed with a number of different psychiatric disorders.  The Board has accordingly characterized that issue as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder that is incurred in or otherwise related to service.

2.  The Veteran does not have tinnitus that is incurred in or otherwise related to service.

3.  The Veteran's asthma at least as likely as not had its onset during service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

3.  The criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

Complete notification for direct service connection claims, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran by letters in August 2008 and April 2009, and the Veteran had ample opportunity to respond prior to the June 2009 and July 2010 rating decisions.  The Veteran was advised of the criteria for secondary service connection (for asthma) by a letter in August 2010, and the RO subsequently adjudicated that issue in the rating decision of November 2010.  Thus, notice on all issues was provided prior to the rating decisions on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained medical treatment records relating to the Veteran's period of active service, and has also obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  The Veteran has not identified any other existing evidence that should be obtained.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his claim but he declined such a hearing.  He has also been afforded appropriate VA examinations in regard to the claims on appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service connection for an acquired psychiatric disorder

Service treatment records (STRs) show that in November 1998 the Veteran reported anxiety symptoms; he also reported family separation and marital problems.  In May 1999 the Veteran stated on a Health History Questionnaire that he felt he had a high-stress job or lifestyle.  In February 2000 he stated in a Mental Health and Stress Management Questionnaire that stress level was having "some effect" on his health because he was anticipating frequent temporary duty (TDY) tours, but people were always available for support and he was not interested in mental health referral.  In a May 2000 Health History Questionnaire the Veteran stated he did not feel he had a high-stress job or lifestyle.  In June 2001 the Veteran complained of stress at work, at school and in his home environment and requested referral for stress management therapy.  During separation physical examination in August 2001 the Veteran's psychiatric profile was S-1. 

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the military medical profile system.)

In March 2004 the Veteran was treated at University Family Practice for anxiety symptoms.  The Veteran reported feeling panicky and sick when he had to be around other persons, and stated these symptoms began 4 years earlier but had become progressively worse.  He endorsed a family history of mental illness (his mother had bipolar disorder and schizophrenia).  The clinical impression was social anxiety disorder.

In April 2004 the Veteran was again referred to University Family Practice for evaluation of panic disorder.  On this occasion the Veteran reported his symptoms began 2 years earlier. 

The Veteran was treated in January 2008 by University Physicians and Surgeons for follow-up of his current diabetes.  Relevant to mental health, the clinician noted prior history of anxiety; current active problems included anxiety and panic disorder without agoraphobia.  Thereafter, treatment records from the same provider consistently cite anxiety, inadequately controlled by medication.

In his present claim for service connection, received in July 2008, the Veteran stated his daily work environment in service was extremely stressful; he routinely transported large quantities of explosives and other hazardous materials in a fast-paced, dangerous environment that caused anxiety issues.  Also, the Air Force placed the Veteran in a "stop loss" category after the attacks on September 11, 2001, which prevented him from separating at the end of his obligation.  The Veteran was criticized by his command element for persisting in trying to separate from service, which caused additional stress that developed after service into panic attacks, stage fright and depression.
 
The Veteran submitted a Statement in Support of Claim in August 2008 in which he asserted he had denied or downplayed anxiety symptoms during his early days in service because he did not want to jeopardize his chance at a career in service.  Later he decided that his anxiety precluded him from a service career and he determined to separate from service at the end of his obligation.  However, "stop loss" caused him to be retained in service, and his unit commander did everything possible to keep the Veteran from separating.  The Veteran was eventually granted an exemption and was discharged.  During the discharge examination the Veteran denied any current problems because wanted to be discharged as expeditiously as possible, and reporting current problems would have merely lengthened the separation process.

The Veteran had a VA mental health examination in March 2010, performed by a psychologist who reviewed the claims file.  The Veteran essentially denied any anxiety or mental health problems prior to service; during service he drank heavily as a means of coping with his anxiety symptoms which were associated with his high-stress work environment and his difficulty with the stop-loss situation at discharge.  The Veteran reported he ceased drinking daily in 2003-2004 but continued to have anxiety-related problems such as sleep impairment, social isolation, excessive worry, panic attacks and depressive episodes.  The examiner performed a clinical examination and noted observations in detail, including that the Veteran's mood was anxious and his affect was constricted.  The examiner diagnosed generalized anxiety disorder (GAD), panic disorder without agoraphobia and depressive disorder not otherwise specified (NOS).  

The VA examiner stated the Veteran was not shown to have been actually treated for any mental health condition in service; although he was noted in STRs to have had situational anxiety in 1998 and situational stress in 2001 it was not clear in either reference that the Veteran would have met the criteria for any mental health diagnosis at the time.  The Veteran's assertion that he had symptoms from 1998, but was afraid to disclose them because of potential career ramifications, was controverted by his statement in 2001.  Also, the Veteran's current report of heavy alcohol use for several years prior to 2001 raised the possibility that his symptoms in 2001 were secondary to such abuse.  Given all these factors, it is less likely than not that the Veteran's current mental health diagnoses represent a continuation of conditions that were manifested during service.

The Veteran was examined in May 2013 by Dr. John Atkinson, a private psychologist who reviewed "all pertinent medical records" including the November 1998 in-service treatment record and the VA examination in March 2010.  The Veteran complained that the VA examiner had apparently attributed his anxiety problems to drinking, but Dr. Atkinson pointed out that this is not what the VA examiner actually diagnosed.  Dr. Atkinson also noted the Veteran had provided inconsistent reports regarding his use of alcohol during and after service.  The Veteran reported that his adjustment to military life was adequate but he began to experience anxiety in service due to stress; he was discouraged from seeking treatment for stress management because it could "ruin" his service career.  Dr. Atkinson performed a mental status evaluation (MSE) and noted observations in detail.  Dr. Atkinson diagnosed anxiety disorder NOS to include GAD, panic disorder without agoraphobia, social anxiety components and obsessive-compulsive disorder (OCD) features, as well as depressive disorder NOS, all of which are related to service.  The Veteran also has obsessive-compulsive predisposition, which is not related to service. 

Dr. Atkinson stated the Veteran has an OCD predisposition and tends to set higher standards for himself and others; at some point in service he began to feel he was not up to what was asked of him.  He began to develop anxiety problems but was dissuaded from seeking treatment.  He therefore continued to suffer through his years of service and self-medicated with alcohol; however, alcohol was not the direct cause of his symptoms.  The Veteran became depressed because he was anxious, and when obsessive-compulsive persons start to "burn out" they tend to come apart at the seams.  The Veteran developed a very low stress threshold, which only exacerbated the downhill course of his illness.  In summary, Dr. Atkinson did not agree with the VA examiner's opinion that the Veteran's ongoing anxiety was not a continuation of disorders that were manifested during service.  Rather, it is as likely as not that the Veteran's anxiety is a continuation of anxiety disorders that began during service.  Also, it appears to Dr. Atkinson that such individuals will do or say almost anything to minimize service connection and possible benefits for mental or emotional disorders.

The Veteran is shown to have a number of diagnosed acquired psychiatric disorders, including anxiety disorder NOS, GAD, panic disorder without agoraphobia and depressive disorder NOS.  Accordingly, the first element of service connection-evidence of a disability-is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case, STRs do not document a psychiatric diagnosis during service, and the S-1 profile that was noted at the time of his separation from service constitutes evidence that there was no diagnosis during service.  However, some psychiatric symptoms were documented during service, and the Board must determine whether those symptoms were an early manifestation of a subsequently-diagnosed disorder.

The medical opinion on that question is conflicting, with the VA examiner having pronounced an opinion rejecting service connection and Dr. Atkinson having pronounced an opinion supporting service connection.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The VA examiner and Dr. Atkinson were both informed of the factual premises and both provided fully-articulated opinions supported by reasoned analysis.  However, the reasoned analysis of Dr. Atkinson is flawed, for the reasons cited below.  Dr. Atkinson ignores the internal inconsistencies of the Veteran's report and the inconsistency of the Veteran's report with the objective documentation in STRs.  To explain the absence of diagnosed psychiatric disorders in STRs, Dr. Atkinson apparently accepts that the Veteran kept silent about his chronic anxiety for the first three years because he did not want to jeopardize his career, and then kept silent about his symptoms during his last year in service because he wanted to be discharged expeditiously.  As pointed out by the VA examiner, this is internally inconsistent.  The Board also finds that the Veteran's account is inconsistent with the S-1 PULHES profile that was assigned at separation after objective medical examination.  In that regard, the statements of medical professionals concerning a veteran's medical history related by the veteran as to remote events are of inherently less value than contemporaneous clinical records.  Harder v. Brown, 5 Vet. App. 183, 188 (1993).

Additionally, Dr. Atkinson appears to dispute the VA examiner's opinion on the basis of bias indicating that "such individuals will do or say almost anything to minimize service connection and possible benefits for mental or emotional disorders."  There is no basis in the record to indicate any bias or lack of competence on the part of the VA examiner.  For the reasons cited above, the Board finds that the opinion of the VA examiner is more probative than that of Dr. Atkinson.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.  The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Veteran has offered lay evidence to demonstrate his experiences and symptoms during service and to offer his opinion in regard to the etiology of his claimed psychiatric disorder.

A layperson is competent to testify in regard to the onset and continuity of symptomatology when observable by a layperson.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the Veteran is competent to report having had anxiety symptoms during service, and indeed a complaint of anxiety is documented in STRs.  The Veteran is also competent to report stressful experiences such as loading hazardous palletized cargo and attempting to obtain a timely discharge, but neither the VA examiner nor Dr. Atkinson endorsed a relationship between the Veteran's current psychiatric disorder and the reported stressful experiences during service.  

In sum, based on the evidence and analysis above the Board has found the Veteran does not have an acquired psychiatric disorder that is incurred in or otherwise related to service.  To the extent the Veteran's current psychiatric disorder is related to alcohol abuse in service, service connection is not permissible.  See 38 C.F.R. § 3.301 (2013).  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Service connection for tinnitus

STRs show the Veteran was enrolled in the hearing conservation program because his duties entailed exposure to noise at a hazardous level (higher than 85 decibels).  The Veteran had hearing protection (triple-flange ear plugs, foam plugs and ear muffs).  He specifically denied "ringing in the ears" during hearing conservation examinations in October 1998, May 1999 and June 2001.  During separation physical examination in August 2001 the Veteran's auditory profile was H-1. 

In his present claim for service connection, received in July 2008, the Veteran stated his tinnitus was due to daily exposure to engine noise on the flight line during active service.
  
The Veteran presented to Dr. Charles Clements in November 2008 for treatment of a sinus infection.  In relevant part, Dr. Clements noted "no discharge from the ears and no tinnitus."

The Veteran had a VA-contracted audiological evaluation in April 2009 in which he reported that during service he loaded aircraft in which the engines were often running; he was provided hearing protection but often removed or omitted such hearing protection because it made communication difficult.  The audiologist noted the Veteran's history in STRs in detail.  The audiologist also noted the Veteran had denied tinnitus during the office visit to Dr. Clements in November 2008.  The audiologist issued an opinion stating tinnitus is not likely related to service, based on the absence of tinnitus in service (October 1998, May 1999 and June 2001) and after service (November 2008) and the absence of complaint of tinnitus in STRs.

The Veteran subsequently asked Dr. Clements to retract his notation, cited by the VA audiologist, that the Veteran had denied tinnitus; the Veteran stated he could not possibly have denied tinnitus.  In response, Dr. Clements issued a letter in July 2009 stating that there are two possible explanations for the notation.  First, the Veteran may have misunderstood the question; and, second, Dr. Clements may have made an erroneous entry into the record.  In any case, Dr. Clements had no reason to doubt the Veteran's subjective history regarding tinnitus.

The Veteran has been diagnosed with tinnitus, however the evidence does not show that his tinnitus had its onset during or is otherwise related to service.  The VA audiologist stated a professional opinion that tinnitus is not likely related to service.  The audiologist was clearly fully informed of the pertinent factual premises and provided a fully articulated opinion supported by a reasoned analysis.  Thus, the audiologist's report is probative under Nieves-Rodriguez and may be relied upon by the Board.

In addition to being competent and probative, the opinion of the VA audiologist is also not controverted by other medical opinion of record.  Dr. Clements did not endorse a relationship between tinnitus and service; instead, he merely offered an explanation as to why his own office notes may have misquoted the Veteran.  This does not in any way equate to a medical opinion affirming that the Veteran's current tinnitus is related to noise exposure during service.

The Veteran is competent to report the onset and continuity of tinnitus.  Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. App. at 403.  However, as noted by the VA examiner, the Veteran consistently denied during service that he had ringing in the ears, so tinnitus is shown by objective evidence to have not had its onset during service.  Dr. Clements stated that he "had no reason to doubt" the Veteran's subjective history, but a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Finally, the Veteran attributes his tinnitus to noise exposure during service, and noise exposure is amply documented through his participation in the Hearing Conservation Program.  However, while ringing in the ears is observable by a layperson, the cause of such is a complex medical question; thus, the etiology of tinnitus is not within the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994)

In sum, based on the evidence and analysis above the Board has found the Veteran does not have that is incurred in or otherwise related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Service connection for asthma

STRs show no diagnosis of asthma.  In November 1998 the Veteran was treated for complaint of nasal congestion and cough, which was clinically attributed to an upper respiratory infection (URI).  He was treated in May 2001 for runny nose, sneezing and itchy eyes, but his lungs were clear to auscultation; he was prescribed Zyrtec and Flonase, both of which are nasal decongestants.  During separation physical examination in August 2001 the Veteran had a P-1 profile for physical capacity and stamina. 

In March 2003 the Veteran was treated at University Family Practice for asthma.  The Veteran endorsed having problems "for years" including as a child; he also reported that during service he had been exposed to diesel exhaust fumes.  The Veteran presented to St. Mary's Medical Center in November 2005 complaining of chest pain.  His lungs were clear to auscultation bilaterally and chest x-ray was normal.  The clinical impression was "chest pain."  The Veteran was treated in January 2008 by University Physicians and Surgeons for follow-up of his current diabetes.  The Veteran was noted to have had recent bronchitis that was treated with Zithromax.  Current pulmonary examination showed dyspnea secondary to recent bronchitis.

An August 2008 treatment note by University Family Medicine shows active problems including acute bronchitis, acute pharyngitis and asthma well-controlled on medication.  Subsequent treatment records by the same provider generally show the lungs to be clear to auscultation, with normal respiratory movements and normal breath and voice sounds.

In his claim for service connection, received in August 2008, the Veteran asserted that he had asthma symptoms in service but did not seek treatment because he did not want to jeopardize his chance at a career in service.  Also, the Veteran did not know at the time that he has asthma; he attributed his symptoms to concurrent nasal allergies.  The Veteran asserted he probably developed asthma from breathing diesel fumes and from wrapping fiberglass blanketing around palletized cargo loads.

The Veteran had a VA general medical examination in March 2010, performed by a physician who reviewed the claims file.  The Veteran asserted that after discharge from service he developed coughing and wheezing that was diagnosed as asthma.  He had not had any pulmonary function tests (PFTs) before asthma was diagnosed.  The Veteran reported good response to treatment but endorsed acute asthma attacks on a weekly basis and daily wheezing and non-anginal chest pain.  The examiner diagnosed asthma and stated that the Veteran's current normal PFTs are to be expected in someone whose asthma is controlled by medication.  The examiner did not provide an opinion in regard to whether the current asthma was or was not etiologically related to service. 

The July 2010 rating decision on appeal denied service connection for asthma based on a determination that the disorder had been diagnosed more than one year after discharge from service.  In the same month, the Veteran submitted two Statements in Support of Claim complaining that the rating decision has not addressed secondary service connection.  He also requested another VA examination, this time before a different examiner because the previous examiner had seemed "standoffish" when the Veteran was explaining the history of asthma and the triggers for acute asthma attacks.  The Veteran cited two medical articles on the internet that assert allergic reactions can cause asthma.

The Veteran had another VA examination in August 2010, performed by the same physician who had performed the earlier examination in March 2010.  The examiner reviewed the claims file.  The Veteran asserted he first noticed wheezing and shortness of breath in service in 1999, along with the onset of allergic rhinitis.  The Veteran did not complain of asthma at the time because his medication for allergic rhinitis helped his asthma symptoms and because he did not want to jeopardize his military career.  The Veteran reported good response to treatment, but he reported several clinical visits per year for asthma exacerbations.  Current pulmonary examination was grossly normal.  

The examiner diagnosed asthma and stated an opinion that the service-connected allergic rhinitis did not cause asthma or permanently aggravate asthma beyond its natural progression.  As rationale, the examiner stated that although patients can have both asthma and allergic rhinitis simultaneously, these are distinct entities because each affects a different part of the respiratory system; allergic rhinitis affects the upper respiratory system (nose, nasopharynx and sinuses) and produces nasal congestion, sneezing and tearing; asthma, in comparison, affects the lower respiratory system (bronchial tubes) and produces bronchoconstriction that leads to wheezing, shortness of breath and productive cough.  Many environmental agents can initiate the onset of both asthma and allergic rhinitis, as apparently happened to the Veteran in service, but one condition cannot produce the other.  The Veteran appeared to have developed asthma in service at the same time he developed his allergic rhinitis but did not report his asthma at the time for the reasons stated above (fair resolution of symptoms by sinus medication and concern for his service career).

In his notice of disagreement (NOD) received in August 2011, and his substantive appeal received in January 2012, the Veteran complained that he had not been afforded an examination by a different examiner as he had requested, and that the examiner's opinion was contrary to the internet articles he had submitted.  The Veteran also asserted that the examiner's opinion documents that his asthma had its onset in service ("this veteran appears to have developed asthma in service at the same time he developed his allergic rhinitis").

The Board finds at the outset that the Veteran was not diagnosed with asthma during service.  The Veteran was first diagnosed with asthma in 2003, the year after he was discharged from service.  The Veteran asserts having had chronic asthma that began during service, but asthma is not recognized as a chronic disorder in 38 C.F.R. § 3.309(a) so his assertion of continuous symptoms since service is not a sufficient basis for granting service connection in the absence of supporting medical opinion.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

However, the VA examiner stated in August 2010 that the Veteran "appeared" to have developed asthma in service at the same time he developed his allergic rhinitis and that asthma and allergic rhinitis were both "apparently" caused by exposure to environmental agents.  A claimant is entitled to service connection where he/she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).  The VA examiner has provided uncontroverted medical opinion showing that it is at least as likely as not that asthma became manifest during service, and that such asthma is a separate and distinct disorder from the allergic rhinitis for which the Veteran is already service connected.  The Board accordingly finds the criteria for service connection on a direct-causation basis are met, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for asthma is warranted.


ORDER

Service connection for anxiety disorder is denied.

Service connection for tinnitus is denied.

Service connection for asthma is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


